UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7128


EDWARD W. JEFFERSON,

                Plaintiff - Appellant,

          v.

SHANE   WOOTEN,  Officer;   CRAIG  WILKINS, Officer;  PAUL
ZIOLKOWSKI, Lieutenant; JOHN FLAIG, Major; MICHAEL KING,
Security Chief; B. DANNA, Detective; WILLIAM JUSTICE,
Sergeant; KATHY KILLIAN, Nurse; GARY MAYNARD; M. MITCHELL,
Officer; OFFICER TRAVIS; KRISTY HICKMAN; KAREN M. DEAN;
COMMISSIONER GALLEY; STATE OF MARYLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-02927-JFM)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward W. Jefferson, Appellant Pro Se.     Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland; Philip Melton Andrews, Eric Lawrence Klein, KRAMON &
GRAHAM, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward W. Jefferson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the    record    and       find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Jefferson     v.   Wooten,       No.   1:10-cv-02927-JFM      (D.   Md.

Aug. 9, 2011).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument      would    not   aid   the   decisional

process.



                                                                          AFFIRMED




                                         2